Exhibit 10.1
 
Onko-Sure DR-70 License Agreement
 
This License Agreement (the “Agreement”), which shall be effective as of June 6,
2013, is by and between Uni Pharma Co., Ltd., a Taipei, Taiwan limited liability
company (“UNI”) and Radient Pharmaceuticals Corporation (including its
subsidiary AMDL Diagnostics Inc.) a Delaware incorporated United States company
(“RXPC”).


Whereas, UNI wishes to hold a non-exclusive 5 year license (excepting Taiwan
which remains exclusive per UNI-RXPC exclusive distribution agreement)  to
RXPC’s Onko-Sure and DR-70 cancer blood test kits (the “Tests”), procedures,
analyses, data, know how, manufacturing, manufacturing processes, components,
trademarks and intellectual property identified in Exhibit A (the “Intellectual
Property”).


Whereas, RXPC desires to grant a license to UNI to commercialize the Tests into
the territories designated in Section 1.13 along with continuing
commercialization efforts in Taiwan.


In consideration of the recitals, mutual promises, covenants, representations,
warranties, and agreements contained herein, and intending to be legally bound,
the Parties agree as follows:


1.
Definitions

 
 
1.1
“Confidential Information” means any confidential or proprietary information
including non-public technical designs, specifications, drawings, dimensions,
processes, practices, communications, manufacturing, economic, financial, sales,
marketing, management, quality control and other proprietary data, materials,
know-how, or information related to the Licensed Products or Intellectual
Property as contained in presentations, e-mails, letters, memos, discussions,
notes, analyses, documents, practices, studies, reports, budgets, forecasts, and
other media of disclosure, which may have been disclosed by either Party to the
other Party in verbal, written, graphic, computer or machine recognisable,
and/or tangible form, and which is clearly designated, labeled or marked as
confidential, e.g. “CONFIDENTIAL”, “PROPRIETARY,” or its equivalent.

 
 

 
1.2
“FDA” means the U.S. Food and Drug Administration.

 
 

 
1.3
“Intellectual Property Rights” means any patents in any country, trade names,
trademarks, trade secrets, copyright, copyrightable expression or work, and any
other intellectual property rights that exist or may exist in or are related to
the Intellectual Property, Licensed Know-how or the Tests.

 
 

 
1.4
“Licensed Know-how” means laboratory journals, series, measurement reports,
scientific research, test reference values, data, technical designs, ornamental
designs, specifications, formulas, drawings, dimensions, tests, reports,
clinical trial data, analyses, processes, practices, communications, composition
and sources of all reagents, buffers, supplies and materials relative to
ingredients and quality control of the Tests described in Exhibit A and referred
to in this document as the Tests.

 
 

 
1.5
“Licensed Patents and Pending Patents” means the patents listed in Exhibit A and
any (i) continuation, divisional, continuation-in-part, reissue, extension,
renewal, re-examination, and substitute thereof; (ii) foreign patent or patent
application, including any foreign patent or patent application claiming
priority to or otherwise constituting a counterpart of the patents listed in
Exhibit A; and (iii) patent issuing from such applications in any country.

 
 

 
1.6
“Licensed Products” means the Onko-Sure and DR-70 kits and all Patents and
Trademarks listed in Exhibit A, which may be updated from time to time upon the
mutual written consent of the Parties.

 
 

 
 
1

--------------------------------------------------------------------------------

 
 
 
1.7
“Licenses” means the rights, entitlements and licenses granted by RXPC to UNI
under this agreement.

 
 

 
1.8
“New Products” means any new technologies or diagnostics related to the Licensed
Patents or Licensed Know-how.

 
 

 
1.9
“Party(ies)” means UNI, RXPC or both, as the case may be.

 
 

 
1.10
“Royalty(ies”) means the royalty license payments due in accordance with Exhibit
B.

 
 

 
1.11
“Royalty Period” means each calendar quarter during the term of this Agreement.

 
 

 
1.12
“Subsidiary(ies)” means any corporation, UNI, affiliate, or other entity, whose
outstanding shares or securities representing the right to vote for the election
of directors or other managing authority are, now or hereafter, owned or
controlled, directly or indirectly by a Party, but such corporation, company,
affiliate, or other entity shall be deemed to be a Subsidiary only so long as
such ownership or control exists.

 
 

 
1.13
“Territory” means the following countries: Taiwan ROC, China PRC, Hong Kong,
Malaysia, Singapore, Indonesia, Thailand, Japan, India, Australia and New
Zealand.  With RXPC approval, additional countries can be allocated on a
country-by- country basis.



 
1.14
“Tests” means the Onko-Sure (DR-70) IVD test, procedures, analyses, data, know
how, manufacturing processes, components, and intellectual property related to
the Patents and Trademarks described in Exhibit A as of the date of this
Agreement.

 
 

 
1.15
“Net Sales” means the gross amount received by UNI for sales of any product or
service to Third Parties.

 
 

 
1.16
“Valid Claim” means a claim of any granted Licensed Patent that has not been
withdrawn, cancelled or disclaimed, nor held invalid or unenforceable by a court
of competent jurisdiction.

 
2.
License Grant

 
 
2.1
RXPC hereby grants to UNI, and UNI hereby accepts, a right, entitlement and
license for the Licensed Products and under the Intellectual Property and
Licensed Know-how within the Territory to:

 
 

 
(a)
use, make, have made, modify, import, export, distribute, market, advertise,
offer for sale, repackage or relabel, sell and otherwise dispose of the Licensed
Products;



 
(b)
practice any process and method or use any apparatus in the manufacture of
Licensed Products and commercialisation of the Intellectual Property.



 
(c)
Notice of manufacture or modification of product by UNI or the sub-contracting
of manufacture (including modification by sub-contractor) of licensed product
outside of the United States must be sent to RXPC.



 
(d)
Notice of repackaging or relabeling of product must be sent to RXPC.



 
 
2

--------------------------------------------------------------------------------

 
 
 
2.2
The Licenses are transferable only upon written approval by RXPC, although the
Licenses are able to be sub-licensed by UNI, subject to the terms of this
Agreement. RXPC will consider requests for transferability and will not
unreasonably withhold approval of transfer provided such a transfer would not
adversely affect the rights and obligations of RXPC.

 
 

 
2.3
The Licenses granted herein shall be limited to the Licensed Products, as set
forth on Exhibit A. RXPC shall have the right to grant additional licenses
utilising the Licensed Patents and Licensed Know-How provided that such
additional licenses are not exclusive in the Territory.

 
3.
License Fee

 
 
3.1
The License Fee for the Licensed Products includes the following:

 
 

 
3.1.1
The total fee for UNI’s five year Onko-Sure DR-70 license is five hundred
thousand dollars ($500,000) USD to be paid out annually as per Paragraph 1.2 in
Exhibit B below. UNI shall pay up-front (the “Up-Front License Fee) one hundred
thousand dollars ($100,000) to RXPC in two installments: twenty thousand USD
($20,000) will be wired upon co-signing of the License Agreement with the
remaining eighty thousand ($80,000) to be wired to RXPC after tech transfer
training and commercial-scale trial-run production for Onko-Sure (DR-70) from
RXPC.  This License Agreement will become effective upon receipt of the up-front
license fee to RXPC.

 
 
3

--------------------------------------------------------------------------------

 
 



4.
License Royalty Payments,  Reporting, and Auditing

 
 
4.1
During the term of this Agreement, UNI agrees to pay to RXPC an annual License
Royalty fee as specified in Exhibit B.

 
 
4.2
All payments to RXPC shall be payable in US Dollars. RXPC shall bear all sales
or use taxes arising from licensing royalty payments made to RXPC by UNI under
this Agreement, and RXPC shall be responsible for reporting and paying all taxes
based on income to RXPC.



 
4.3
UNI shall maintain complete and accurate records of the sale of Licensed
Products.UNI shall retain licensed product sales records for at least five
years. . RXPC may, at any time during the five year period request an
independent audit of the licensed product sales records upon 10 prior business
days written notice to UNI, in order to confirm the accuracy of the UNI records
and conformance with the terms and conditions of this Agreement; provided, that
no more than one such audit is conducted for any 12 month period. The selection
of an independent auditor shall be mutually agreeable to both Parties. The
independent auditor must execute a written confidentiality agreement with UNI
before entering UNI premises or gaining access to any Confidential Information
of UNI.

 
 

 
4.4
Other than that necessary to conduct the audit. The independent auditor shall
report to RXPC only the fact of compliance or the specific discrepancies of
non-compliance with respect to the royalty obligations under this Agreement. Any
such audit requested by RXPC shall be performed at RXPC’s expense during UNI
normal business hours.

 
5.
Licensed Products

 
 
5.1
UNI and RXPC agree that continued validation, refinement and/or enhancement of
the Tests for commercialisation purposes, including clinical studies and
protocol improvements, are necessary. UNI and RXPC shall meet quarterly to
determine what actions are required to ensure adequate product protection for
commercialisation purposes and to protect UNI’s License. Each party shall pay
the amounts required for such activities.

 
 

 
5.2
If UNI requests additional assistance from RXPC in order to advance the
commercialisation of a Licensed Product, RXPC agrees to make its scientific
staff available for consultation, general assistance, testimonials, support and
providing other technical information to UNI pertaining to such Licensed
Products.





6.
Registration of Products

 
 
6.1
UNI shall be responsible for registering the Licensed Product(s) as may be
required by the various countries identified in Section 1.13 hereinabove in
which a Licensed Product may be sold by UNI. This registration process, with all
accompanying expenses, including additional clinical trials and data as may be
required, will be paid solely by UNI.

 
 

 
6.2
RXPC hereby gives UNI full access and all necessary rights to all available
clinical and development studies, product development, unpublished works,
products, technology and know-how, patent information, laboratory records,
manufacturing know-how and records, laboratory protocols, product protocols, and
scientific research relating to the Licensed Products that were prepared by or
are owned by RXPC or to which RXPC has rights, for use in filing any and all
product registrations, as may be required or appropriate. RXPC will also assist
UNI, as requested by UNI and without additional cost, in seeking rights to other
related data and tests.

 
 
4

--------------------------------------------------------------------------------

 
 
 
6.3
Any and all required registrations throughout the territory will be solely at
the expense of UNI. Notice of any registration filings and receipt of any
registrations will be provided to RXPC within 10 days of filing of said
registration or receipt of notice of registration by UNI.

 
 

 
6.4
UNI shall file additional product registration applications as it deems
necessary to enter relevant markets.

 
 

 
6.5
UNI shall regularly inform RXPC of the status of the activities with regard to
the registration and the granting of the registrations.

 
7.
March-In Rights to UNI

 
 
7.1
In the event RXPC is confronted with, served, and or interrupted by bankruptcy
proceedings, or if any similar legal action, circumstance, or claim against RXPC
were to occur that could in the course of normal business disrupt RXPC’s
business and or ability to deliver the Tests, or in any way attempts to
terminate this License Agreement, RXPC hereby grants to UNI and UNI hereby
accepts the following non-cancelable March-In Rights (the “March-In Rights”) to;



 
(a)
use, make, have made, modify, import, export, distribute, market, advertise,
offer for sale, repackage or relabel, sell and otherwise dispose of the Licensed
Products;



 
(b)
practice any process and method or use any apparatus in the manufacture of
Licensed Products and commercialisation of Intellectual Property;



 
(c)
specifically manufacture RXPC’s Onko-Sure and DR-70 products;



 
until such time as RXPC is able to survive such bankruptcy proceedings or legal
action against it, or until such time as UNI may choose to terminate this
Agreement.



 
7.2
For all sales of Licensed Products manufactured by UNI under the March-In
Rights, UNI shall pay RXPC a royalty rate as defined in Section 4.1 hereinabove.



 
7.3
UNI hereby agrees to prosecute the two unissued patents as identified in Exhibit
A hereto attached and RXPC hereby agrees that UNI shall be granted, by way of
and under the protection of the March-In Rights of this Section 7, full and
exclusive assignment and transfer of rights and entitlement to the two unissued
patents as identified in Exhibit A hereto attached in the event RXPC is
confronted with, served, and or interrupted by bankruptcy proceedings, or if any
similar legal action, circumstance, or claim against RXPC were to occur that
could normally disrupt RXPC’s business and or ability to deliver the Tests, or
in any way attempt to terminate this License Agreement.



 
7.4
For the consideration identified in Sections 3.1.1 hereinabove, should RXPC be
confronted with, served, and or interrupted by bankruptcy proceedings, or if any
similar legal action, circumstance, or claim against RXPC were to occur that
could in the course of normal business disrupt RXPC’s business and or ability to
deliver the Tests, or in any way attempts to terminate this License Agreement,
RXPC hereby irrevocably appoints UNI as RXPC’s attorney-in-fact, with full
authority in the place and stead of RXPC and in the name of RXPC, from time to
time at UNI’s discretion, to take any action and to execute any instrument which
UNI may deem necessary or advisable to secure the provisions and rights assigned
to UNI under this Agreement, or to secure the terms and conditions of this
Agreement, or to accomplish the purpose and intent of protecting UNI’s rights
under this Agreement.

 
 
5

--------------------------------------------------------------------------------

 
 
8.
Non-Compete

 
 
8.1
RXPC agrees not to grant to any entity the exclusive right to sell the Licensed
Products for any purpose that would directly compete with the Licensed Products
in the Territory during the term of this Agreement. This also includes the
direct or indirect sale of a Licensed Product, whether in a re-packed form or a
resale. Notwithstanding the foregoing, RXPC shall have the right to license the
Licensed Products, the Licensed Know-How, and the Licensed Patents to other
parties as long as such additional licenses are not exclusive.

 
9.
Confidential Information

 
 
9.1
The Parties acknowledge that Confidential Information may be disclosed by RXPC
to UNI and/or disclosed by UNI to RXPC and both parties may be “Discloser” and
“Recipient” in this Section as is appropriate under the circumstances.
Confidential Information which is disclosed verbally must be identified by
Discloser to Recipient as confidential at the time of disclosure or must be
confirmed in writing by the Discloser within 30 days after such disclosure to be
classified as Confidential Information.

 
 

 
9.2
The Parties hereby agree that Recipient shall (i) not disclose, publish,
distribute, transfer, loan, provide, or otherwise make available the
Confidential Information to any third party without written consent of
Discloser, (ii) restrict dissemination of Confidential Information to only those
directors, officers, employees, representatives, advisers, contractors,
consultants, or agents who must be directly involved with Confidential
Information and who are bound by a duty of confidentiality applicable to the
Confidential Information, (iii) use the same degree of care as for its own
information of like importance, but at least use reasonable care, in
safeguarding against disclosure of Confidential Information of the other Party,
and (iv) use the Confidential Information solely for exercising its rights or
performing its obligations under this Agreement.

 
 

 
9.3
Recipient’s obligations regarding Confidential Information received under this
Agreement expire two years from the date of termination of this Agreement.

 
 

 
9.4
This Agreement imposes no obligation upon Recipient with respect to Confidential
Information disclosed under this Agreement which (i) is now available or becomes
available to the public without breach of this Agreement, (ii) is explicitly
approved for release by written authorization of Discloser, (iii) is lawfully
obtained from a third party without a duty of confidentiality, (iv) is disclosed
to a third party by Discloser without a duty of confidentiality, (v) is known to
Recipient prior to such disclosure, or (vi) is at any time developed by
Recipient independently of any such disclosure(s) from Discloser.

 
 

 
9.5
RXPC’s rights to publish will not be unduly or unreasonably limited by UNI
provided that any such intended publication(s) will not hinder or jeopardise
potential future patent filing(s) and/or confidential disclosures made. The
rights of UNI to publish will not be unduly or unreasonably limited by RXPC
provided that any such intended publication(s) will not hinder or jeopardise
potential future patent filing(s) and/or confidential disclosures made.  All
publications will be approved by both parties prior to publication.

 
 

 
9.6
Disclosure of Confidential Information shall not be precluded if such disclosure
is (i) in response to a valid order of a court of competent jurisdiction, or
(ii) otherwise required by law through no act of the Recipient, provided,
however, that in the event of a court order, the Recipient shall first notify
the Discloser of such court order in a timely manner to allow the Discloser time
to obtain a protective order requiring that the information and/or documents so
disclosed be used only for the purpose for which the order was issued.

 
 

 
 
6

--------------------------------------------------------------------------------

 
 
 
9.7
Recipient agrees that all Confidential Information received is and will remain
the property of Discloser and that such shall not be copied or reproduced
without the express permission of the Discloser, except for such copies as may
be absolutely necessary in order to perform tasks pursuant to this Agreement.
Upon written request, Recipient will either return all the Confidential
Information to Discloser along with all copies and/or derivatives made,
including that on computer databases and copies of portions of the Confidential
Information, or destroy all Confidential Information and certify by written
memorandum that all such Confidential Information has been destroyed, except
that Recipient may retain archival copies of the Confidential Information, which
are to be used only in case of a dispute concerning this Agreement.

 
10.
Warranties, Indemnification, and Disclaimer

 
 
10.1
RXPC warrants that it will use its best efforts to achieve the best possible
result with the care common in the field of work and under consideration of the
state of the art known to it. The warranty of RXPC only extends to the
documentation to be delivered as well as to the agreed consultation services.
Possible defects will only be corrected by way of re-working. Unless otherwise
negotiated and agreed to by both parties, the term for the correction of defects
is eight weeks after delivery of the documentation or provision of the service.

 
 

 
10.2
Both Parties represent and warrant that each has all necessary right and
authority to enter into this Agreement and agree to the terms and conditions of
this Agreement without violating its articles of organisation or operating
agreement or any agreements with third parties.

 
 

 
10.3
RXPC represents and warrants that it has good and marketable title to the
Licensed Know-how, Licensed Patents and Tests and the sole right to grant
non-exclusive licenses and March-In Licenses to the Licensed Know-how, Licensed
Patents, Tests, and Manufacturing, free and clear of all security interests,
liens, encumbrances, restrictions, mortgages, assignments, claims, licenses, and
charges of any kind or nature. RXPC further represents and warrants that, to the
best of its knowledge, no other entity has a claim of ownership or interest in
the Licensed Know-how, Licensed Patents and Tests that would conflict with or
interfere with UNI’s exercise of, or quiet enjoyment of, the rights and licenses
granted in this Agreement. RXPC agrees, upon request, to provide to UNI evidence
or other proof it may have or may reasonably obtain as to its sole right, title,
and interest in and to the Licensed Know-how, Licensed Patents and Tests.

 
 

 
10.4
RXPC hereby grants to UNI without additional consideration, a license under the
terms of this Agreement to any and all future Intellectual Property Rights which
are owned, developed, discovered, invented, created, improved upon, conceived,
or authored by RXPC or employees, agents, or contractors thereof, and which are
necessary or convenient for RXPC to manufacture and sell the Licensed Product in
the Territory. RXPC represents and warrants that it shall maintain ownership of
any and all such Intellectual Property Rights during the term of this Agreement.

 
 

 
10.5
RXPC declares at the date of signing of this Agreement there are no pending or
threatened infringement or liability actions against any Licensed Products, and
further, to the best of its knowledge, that the Licensed Products do not
infringe on any third party intellectual property rights.

 
 

 
10.6
RXPC declares at the date of signing of the Agreement, that no third party is
infringing any right under the Intellectual Property Rights and further, to the
best of its knowledge, that the Intellectual Property does not infringe on any
third party intellectual property rights.

 
 

 
 
7

--------------------------------------------------------------------------------

 
 
 
10.7
Each Party to this Agreement agrees to indemnify the other Party, and hold the
other Party harmless, from and against all claims, damages, costs and expenses
(including attorney’s fees) attributable, directly or indirectly, to the breach
by the indemnifying party of any obligation hereunder or the inaccuracy of any
representation or warranty made by the indemnifying party herein and in any
instrument delivered pursuant hereto or in connection with the transactions
contemplated hereby. The Parties agree that the total liability of either Party
shall not exceed the amount paid to RXPC in the form of the license fees and
royalties.

 
 

 
10.8
Each Party agrees to notify the other Party in writing if it becomes aware of
any infringement with respect to the Intellectual Property. Upon becoming aware
of a third party which is manufacturing or selling products or conducting other
activities that infringe upon any of the rights granted to UNI under this
Agreement with respect to the Intellectual Property, UNI at its sole election
and sole cost and benefit may pursue litigation or other action against any
third party that UNI reasonably believes is manufacturing or selling products or
conducting other activities that infringe upon any of the rights granted to UNI
under this Agreement with respect to the Intellectual Property. UNI shall retain
control over the action, responsibility for all costs and expenses, and sole
authority to settle any action that it initiates. RXPC agrees to cooperate fully
with UNI in the pending action or litigation, but will not be required to join
as a party thereto.

 
 

 
10.9
RXPC agrees to defend, indemnify, and hold UNI harmless based upon a claim that
the Licensed Product as furnished to UNI hereunder by RXPC directly infringes
any patent, copyright, trade secrets, or other intellectual property rights of
others and to pay the total costs and damages finally awarded in any such suit,
provided that RXPC notifies UNI promptly in writing of the suit. RXPC’s
obligation to pay costs and damages under this Section shall not exceed the
amount paid by UNI in the form of License Fees and Royalties and shall be in the
form of a reduction in the future royalties due from UNI under Section 3, and
its sub-licensee(s) up to a maximum of 50% of royalties due for the applicable
Royalty Period until such damages and costs are paid in full.

 
 

 
10.10
IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT,
INCIDENTAL, OR CONSEQUENTIAL DAMAGES ARISING UNDER THIS AGREEMENT REGARDLESS OF
WHETHER OR NOT EITHER PARTY WAS ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 
11.
Term and Termination

 
 
11.1
This Agreement shall become effective upon the date of signing by both Parties
and continue in effect until the earlier to occur of: (i) expiration of the last
patent issued to RXPC for the Licensed Products, (ii) when UNI terminates this
Agreement by discontinuing the offering of the Licensed Products or the
sublicense to do the same. UNI shall be deemed to have discontinued the offering
of the Licensed Products when UNI no longer offers, or has reasonable offers
for, any of the Licensed Products and no longer receives revenue from any
unaffiliated third party, other than UNI, or from sales of any of the Licensed
Products during any full calendar year. At such date the license rights will by
default return to RXPC, or (iii) by RXPC in the event that UNI does not achieve
sales necessary to meet the Minimum Royalty Payments, as set forth in Exhibit B,
for any two consecutive fiscal quarters.

 
 

 
11.2
Either Party shall have the right to terminate this Agreement or seek remedies
under Section 12 for any material breach under this Agreement, including a
failure of the other Party to perform pursuant to the terms and conditions of
this Agreement, 30 days after the Party sends written notice thereof to the
other Party, unless the other Party cures the failure before the end of the
30-day notice period or by a later date if mutually agreed in writing by both
Parties.

 
 

 
 
8

--------------------------------------------------------------------------------

 
 
 
11.3
Within 10 days of any government imposed order, injunction, or prohibition
against sales of the Licensed Product (a “Government Order”), either Party may
elect, with notice in writing to the other Party, to impose a 360-day cure
period to attempt to remove or negate the Government Order. RXPC may terminate
this Agreement immediately if UNI fails to elect the 360-day cure period within
the 10-day election period. RXPC releases UNI from its obligation to pay any
license royalties under Section 3 during the term of the Government Order only
for the Territory within the realm and jurisdiction of the government that
imposed the order. The Parties agree to work together and mutually seek and
implement a remedy or cure to the Government Order that is within the reasonable
control and resources of the Parties and does not cause unreasonable financial
burden or hardship. If the Government Order is removed and UNI begins again to
manufacture and sell Licensed Products, the royalty payments under Section 3
shall resume.

 
 

 
11.4
This Agreement and any rights or licenses granted herein are personal to each
Party and shall be binding upon and inure to the benefit of the Parties hereto
and their respective successors and assigns. UNI shall ensure that any acquiring
party or assignee shall assume at least the rights and obligations so assigned
and transferred.

 
 

 
11.5
If either party terminates the Agreement or the Agreement expires due to
non-payment or otherwise, any and all license rights will revert to RXPC. Three
months after the date of reversion, RXPC will be entitled to enter new
contractual agreements with third parties with regard to such rights.

 
12.
Alternate Dispute Resolution

 
 
12.1
Each Party waives, to the fullest extent permitted by applicable law, any right
it may have to a trial by a court of competent jurisdiction, including a trial
by jury, with respect to any dispute (as defined in Section 12.2).

 
 

 
12.2
With regard to any dispute arising under this Agreement (“Disputes”), the
Parties agree to discuss the possibility of binding mediation, and if the
Parties fail to agree to binding mediation or if non-binding mediation fails to
resolve the dispute within 30 days, the Parties agree to submit disputes for
binding arbitration. It is expressly intended by the Parties that disputes shall
be submitted to arbitration and not to litigation.

 
 

 
12.3
The arbitration shall be commenced by written demand for arbitration to the
other Party with a copy to the American Arbitration Association (“AAA”) in
Orange County, California. The arbitration shall be administered by the AAA in
accordance with the Federal Arbitration Act, 9 U.S.C. (1995) (“FAA”) and
pursuant to the AAA’s rules for arbitration, provided that such rules do not
conflict with the FAA or the express intentions of the Parties in this
Agreement. In the case of any such conflict, the FAA and/or the express
intentions of the parties shall prevail over the AAA’s rules.

 
 

 
12.4
There shall be one arbitrator. If the Parties cannot agree on the selection of
an arbitrator, the arbitrator shall be selected by the AAA.

 
 

 
12.5
The prevailing party in the arbitration shall be entitled to recover damages and
costs, including the arbitrators’ fees and reasonable attorneys’ fees, to be
fixed by the arbitrator in such proceeding. The Parties, however, agree that the
amount of the damages and the costs shall not exceed the total amount paid to
RXPC by UNI.

 
 

 
12.6
The arbitrator shall issue a written statement as to his/her decision. In no
circumstances shall the arbitrator have the power or authority to award
equitable, provisional or injunctive relief. The Parties agree that the decision
of the arbitrator will be final and binding and that no appeal can be taken to
any forum or jurisdiction.

 
 
9

--------------------------------------------------------------------------------

 
 
13.
Miscellaneous Provisions

 
 
13.1
Nothing herein shall be construed as forming a partnership or joint venture
between the Parties. Neither Party shall represent or commit the other in any
way. Neither Party’s employees shall be considered employees or contractors of
the other.

 
 

 
13.2
All notices to a Party will be sent to the address set forth below or to such
other address or person as such Party may designate by notice to the other party
hereunder:

 
 
To UNI:
Uni Pharma Co., Ltd.,
(8F, No. 43, Lane 115, Sec. 2, Chung Shan N. Road,
Taipei 104
Taiwan ROC
Attention: General Manager
 
To RXPC:
Radient Pharmaceuticals Corporation
2492 Walnut Avenue, Suite 100
Tustin, CA USA  92780
Attention: Executive Vice President

 
 

 
13.3
This Agreement is complete and embodies the entire agreement of the Parties with
respect to its subject matter, and supersedes and merges all prior discussions
between them, and neither of the Parties shall be bound by any conditions,
definitions, warranties, understandings, or representations with respect to such
subject matter other than as expressly provided herein. This Agreement made can
be modified only in writing signed by a proper and duly authorised officer or
representative of the Party to be bound thereby.

 
 

 
13.4
This agreement shall be interpreted and construed according to the laws of the
State of California, USA, without regard to laws or principles relating to
conflicts of laws.

 
 

 
13.5
If for any reason a court of competent jurisdiction finds any provision of this
Agreement, or a portion thereof, to be unenforceable, that provision of the
Agreement shall be enforced to the maximum extent permissible so as to affect
the intent of the Parties, and the remainder of this Agreement shall continue in
full force and effect. Failure by either Party to enforce any provision of this
Agreement shall not be deemed a waiver of future enforcement of that or any
other provision.

 
 

 
13.6
Anything contained in this Agreement to the contrary notwithstanding, the
obligations of the Parties hereto shall be subject to all laws, both present and
future, of any government having jurisdiction over either Party hereto, and to
orders or regulations of any such government, or any department, agency, or
court thereof. The Parties hereto shall be excused from any failure to perform
any obligation hereunder to the extent such failure is caused by any court
injunction, law, order, regulation, or contingency but only so long as the
injunction, law, order, regulation or contingency continues.

 
 

 
13.7
Any delay or failure of either Party to perform its obligations hereunder shall
be excused to the extent that it is caused by any other event or occurrence
beyond its reasonable control such as, by way of example and not by way of
limitation, acts of God, actions by any governmental authority (whether valid or
invalid), fires, floods, wind storms, explosions, riots, natural disasters, acts
of war or sabotage.



 
 
10

--------------------------------------------------------------------------------

 
 
 
13.8
All references herein to the masculine, neuter or singular shall be construed to
include the masculine, feminine, neuter or plural, where applicable. Whenever
the words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” Except as has
been expressly provided to the contrary herein, nothing in this Agreement is
intended, nor shall be deemed, to confer upon any person or legal entity other
than RXPC and UNI, any rights or remedies under or by reason of this Agreement.

 
 

 
13.9
The Section headings contained in the Agreement are for reference purposes only
and will not affect the meaning or interpretation of this Agreement in any way.
A reference to a numbered Section in this Agreement refers to a Section in this
Agreement. All Appendices or Exhibits to this Agreement shall be attached hereto
and are incorporated herein by this reference as though fully set forth herein.
Any reference to an “Exhibit” shall mean an Exhibit to this Agreement.

 
 

 
13.10
The Parties are each knowledgeable and cognisant. The language in all parts of
this Agreement shall in all cases be construed as a whole according to its fair
meaning and not strictly for or against either party. This Agreement has been
negotiated in good faith with contributions from both Parties and as such shall
not be construed against either Party by nature of their contributions.

 
 

 
13.11
This Agreement may be signed in separate counterparts, which taken together
shall constitute one document. Signatures hereunder may be provided by facsimile
or electronic pdf version and shall have the same force and effect as originals.

 
 
11

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first set forth above.
 
 
Uni Pharma Co., Ltd., Taipei, Taiwan  (Republic of China).

Signed    
________________________                                                      
 Name:     Terry Lin
                 General Manager



Radient Pharmaceuticals Corp. (AMDL Diagnostics Inc.), a Delaware Corporation


Signed    _________________________
Name:      Douglas MacLellan,
                 Chairman and CEO

 
12

--------------------------------------------------------------------------------

 


Exhibit A




A.
Technology Licensed


All Intellectual Property and Know-how related to a blood test for cancer, as
listed in the Patent and Trademark Tables below.
 
[img1.jpg]
 
[img2.jpg]

 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT B
 
License Royalty Payments


1.1
License Royalty Fee






 
UNI shall pay a license royalty fee of one hundred thousand ($100,000) USD per
year up to a total of five hundred thousand ($500,000) USD for the duration of
the 5 year License Agreement.
 



1.2
License Royalty Payments Schedule



 
UNI shall pay RXPC an annual minimum license royalty fee according to the
following schedule:

 
 

June 6 2013 to June 6 2014:        $100,000 ($20,000 upfront and $80,000
following tech transfer training and commercial-scale trial-run production)
June 6 2014 to June 6 2015:         $100,000
June 6 2015 to June 6 2016:         $100,000
June 6 2016 to June 6 2017:         $100,000
June 6 2017 to June 6
2018:         $100,000                                                                   

Total five year licensing fee:      $500,000                        
 
1.3
Licensing fees for each year shall be paid annually beginning in Calendar Year
2013, and become due June 6 each year of the duration of the agreement.

 
 

1.4
The Licensing Agreement will renew automatically for another five (5) years
beginning June 6 2018, upon mutual consent of RXPC and UNI.

 
 

--------------------------------------------------------------------------------